Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17 and 20) in the reply filed on 9/7/21 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "…the coating includes at least one of an environmental barrier coating and an abradable coating… at least one of the controlled rate, first temperature, or first time period is selected to control a grain size of the heat-treated EBC".  There is insufficient antecedent basis 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-17, and 20 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kirby et al (US2011/0027578; hereafter Kirby). {Reed (Section 29.3 “Solid-State Sintering” pg 594-605, from Principles of Ceramics Processing 2nd ed (c)1995 John Wiley & Sons, Inc.; hereafter Reed, relied upon only as evidence}
Claim 1: Kirby teaches a method comprising: 
depositing a coating on a ceramic or ceramic matrix composite (CMC) substrate to form an as-deposited coating (See, for example, abstract, [0016-0018], 
wherein the coating includes at least one of an environmental barrier coating (EBC) (see, for example, abstract, [0017], Fig 1); 
oC, further 1300-1375oC ,example at 1344oC) for a first period of time (such as 0 to 24 hrs, example at 5 hrs)  following the deposition of the as-deposited coating on the substrate (See, for example, [0066], and example 1), 
wherein heat treating the as-deposited coating includes heating the as-deposited coating to or above the first temperature at a controlled rate (see, for example, [0066]), wherein the controlled rate is selected to decrease at least one of an open porosity or microcracks of the heat-treated coating compared to the as-deposited coating (see, for example, [0005], [0017],  [0064-0065]; wherein the as deposited layer is a dried slurry applied layer comprising unbound particulate thereof and interpenetrating pores there between and the result of the sintering heat treatment, a densification and unification of the particulate mass has transformed the layer into a hermetically sealed layer, thus the porosity and microcracks must have been reduced with respect to applied layer as a result of the selected conditions inclusive of heating rate in order to achieve such hermetic sealing {See too Reed, which evidences that the stages of sintering involve a series of phases all wherein the porosity, particularly interconnected / open porosity decreases over the duration of sintering, see, for example, Table 29.3, pg 596-598}).
Claims 2-3: Kirby teaches wherein decreasing the at least one of the open porosity or the microcracks of the heat-treated coating compared to the as-deposited coating comprises decreasing a percentage / closing a portion of interconnected pores and crack networks of the heat-treated coating compared to the as-deposited coating (see, for example, [0005], [0017],  [0064-0065]; wherein the as deposited layer is a dried slurry applied layer comprising unbound particulate thereof and interpenetrating pores there between and the result of the sintering heat treatment, a densification and unification of the particulate mass has transformed the layer into a hermetically sealed layer, thus the percentage of interconnected pores and crack networks must have been reduced / a portion closed with 
Claim 4: Kirby teaches wherein the controlled rate is greater than or equal to 15 degrees Celsius per minute (see, for example, [0066], such as 15oC/min or “rapid” embodiment of inserting directly into a 1000-1400oC preheated furnace). 
Claim 6: Kirby teaches wherein the first temperature is 1000-1400oC, further 1300-1375oC, example at 1344oC  (See, for example, [0066], and example 1).
Claim 7: Kirby teaches wherein at least one of the controlled rate, the first temperature, or the first period of time is selected to control grain size of the heat-treated coating (See, for example, [0066], Example 1; wherein these heat treating conditions of a sintering process are articulated and an article with a resulting particular grain size is produced, thus the selected rate / temperature / time controlled the resulting grain size. {See too Reed, which evidences that the stages of sintering inherently involve changes in grain size over the duration of sintering, see, for example, Table 29.3, pg 596-605}).
Claim 8: Kirby has taught the coating has being sintered to a hermetic level, and further to 0% porosity / 100% densification (See, for example, [0027], [0017], [0065]); thus to achieve such densification ~ complete / final densification is being achieved, and Reed evidences that in final stages of sintering “the net effect is an increase in the mean grain size and a reduction in the total grain boundary area, see, for example, Table 29.3, and pg 598 2nd full paragraph}.
Claim 9: Kirby further teaches  wherein at least one of the controlled rate, the first temperature, or the first period of time is selected to control a size and distribution of secondary phases in the heat-treated coating (See, for example, [0025], [0066], Example 1, [0087], Fig 2-3 (wherein bright phase(106) is aluminum doped yttrium disilicate primary material and gray phase (108) is mullite secondary 
Claim 10: Kirby further teaches wherein the heat treatment includes a first segment during which the as-deposited coating is at the first temperature for the first period of time and a second segment during which the as-deposited coating is at a second temperature for a second period of time, wherein the first segment is configured to decrease the at least one of the open porosity or the microcracks of the heat-treated coating and the second segment is configured to control a grain size of the heat-treated coating compared to the as-deposited coating (See, for example, [0066], and example; wherein the first temperature / segment can be interpreted as some initial duration of the sintering process and the second temperature / segment can be interpreted as some final duration of the sintering process; {Reed} evidences that the stages of sintering involve a series of phases all wherein the porosity, particularly interconnected / open porosity decreases over the duration of sintering, see, for example, Table 29.3, pg 596-598} and in final stages of sintering “the net effect is an increase in the mean grain size and a reduction in the total grain boundary area, see, for example, Table 29.3, and pg 598 2nd full paragraph}.
Claim 11: Kirby further teaches wherein depositing the coating on the substrate to form the as-deposited coating comprises depositing the coating on the substrate via slurry deposition (See, for example, [0060]). 
Claim 12: Kirby further teaches wherein the controlled rate is selected to increase a density of the heat-treated coating compared to the as-deposited coating (see, for example, [0005], [0017],  [0064-0065]; wherein the as deposited layer is a dried slurry applied layer comprising unbound particulate thereof and interpenetrating pores there between and the result of the sintering heat treatment, a densification and unification of the particulate mass has transformed the layer into a hermetically sealed 
Claim 13: Kirby further teaches wherein the coating includes at least one of rare earth (RE) monosilicate or RE disilicate (See, for example, [0025-0028]).  
Claim 14: Kirby further teaches wherein the heat-treated coating includes the EBC on the substrate and the abradable layer on the EBC (See, for example, Fig 1, wherein Underlying layer 16, 18, or 22 can be interpreted as the EBC and layer 20 can be interpreted as an abradable layer (external layer, thus is capable of / can be abraded by application of sufficient abrasive action).  
Claim 15: Kirby further teaches wherein the coating includes a bond layer (such as layer 14), the bond layer comprising at least one of silicon (See, for example, Fig 1, [0021]).
Claim 16-17: Kirby further teaches wherein the decrease in the at least one of the open porosity or the microcracks of the heat-treated coating causes a decreases a gas permeability of the heat-treated coating compared to the as-deposited coating, further is approximately hermetic (see, for example, [0005], [0017],  [0064-0065] wherein the heat treated / sintered layer is taught to be a hermetically sealed layer with respect high temperature steam). {See too Reed, which evidences that the stages of sintering involve a series of phases all wherein the porosity, particularly interconnected / open porosity is closed / decreases over the duration of sintering, see, for example, Table 29.3, pg 596-598}).
	Claim 20: refer to the rejections of claims 1 and 7 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby {Reed as evidence only}.
Claims 4-5. Kirby teaches the method of claim 1 (above), wherein the controlled rate is disclosed at both low-moderate rates such as 1 oC/min – 15 oC/min and rapid rates (explicit rate is not articulated , but states: “sintering can occur rapidly by placing the coated component into a furnace heated to a temperature of from about 1000oC to about 1400oC”) (see, for example, [0066]).  Although not explicitly a rate of about 100.degree. C./min to about 300.degree. C./min, the overall range of rates disclosed by Kirby would demonstrate that the rate is result effective and overlap those claimed.  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a rate within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby {Reed as evidence only} as applied to claim 1 above, and further in view of Oboodi et al (US2018/0347049; hereafter Oboodi).
Claims 4-5. Kirby teaches the method of claim 1 (above), wherein the controlled rate is disclosed at both low-moderate rates such as 1 oC/min – 15 oC/min and rapid rates (explicit rate is not articulated , but states: “sintering can occur rapidly by placing the coated component into a furnace heated to a temperature of from about 1000oC to about 1400oC”) (see, for example, [0066]).   But Kirby does not explicitly teach the rapid rate is about 100- about 300oC/min.  Oboodi teaches a method of sinter bonding high temperature coatings on turbomachine components (See, for example, abstract).  Oboodi further teaches wherein optimal results of sintering can be achieved with an aggressive heating schedule / ramp up on the order of greater than about 300oC (See, for example, [0056]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a ramping rate of greater than about 300oC as such a rate is predictable in the art for sintering barrier coatings for optimal results.  Although such a range is not explicitly a rate of about 100.degree. C./min to about 300.degree. C./min, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a rate within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner,778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claim 14 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kirby {Reed as evidence only} as applied to claim 1 above and further in view of Kirby (US 2016/0312628; hereafter Kirby628).
Claim 14: Kirby teaches the method of claim 1 above, but does not explicitly identify a particular layer as an “abradable layer”.  Kirby628 is directed to method of depositing abradable coatings on CMC engine components (See, for example, abstract).  Kirby628 further teaches wherein abradable coatings can predictably be applied over EBC coatings, further specifically EBC coatings deposited per the teachings of Kirby (see, for example, [0035] Kirby is the PGPUB of US 8,501,840) in order to reduce the risk associated with coating loss and protect from blade rub (See, for example, [0010]).  Kirby628 further  similarly teaches heat treatment of such an abradable layer to sinter it (See, for example, [0092-0093]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated and heat treated an abradable layer in addition to the EBC as such a coating system would predictably improve prevention of coating loss and protection of blade rub.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11, 13-14, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-11, and 15-17 of copending Application No. US16/726553.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8, 10-11, and 15-17 of copending Application No. US16/726553 have taught the deposition and post heat treatment of EBC –deposited coatings to control / decrease open porosity / microcracks therein. 


Claims 6-10, 12, 15, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-11, and 15-17 of copending Application No. US16/726553 in view of Kirby {Reed as evidence}.
Claims 6-10, 12, 15, and 20: refer to the DP rejections of claim 1 above and the 35 USC 103 rejections of claims 6-10, 12, 15, and 20 over Kirby {Reed as evidence} which teaches sintering as the heat treatment to both close pores / generate hermetic properties. Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a sintering heat treatment of EBC layers of Kirby as it would predictably provide for a thermal mode to predictably achieve the desired hermetic coating properties.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712